Citation Nr: 1113977	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-42 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, continued the 50 percent evaluation for PTSD.  

The Board notes that the December 2008 rating decision also continued the 10 percent evaluation for early degenerative joint disease of the right knee.  The Veteran only perfected an appeal, in a VA Form 9 in September 2009, for the issue of an evaluation in excess of 50 percent for PTSD.  See 38 C.F.R. § 20.200 (2010).

In January 2011, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

By rating action in June 2010, the claim for total disability rating based on individual unemployability (TDIU) was denied.  In a December 2010 statement in lieu of 646 and again at the January 2011 hearing, the Veteran's representative again raised the issue of entitlement to TDIU.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran claims that his service-connected PTSD, as secondary to his service-connected right knee disability, is worse than the current 50 percent evaluation contemplates and contends that a higher evaluation is warranted.

In November 2008, the Veteran underwent a VA mental examination in connection with his claim on appeal.  The Veteran reported having vivid memories and flashbacks of war experiences, as well as thrashing at night and anger towards his wife.  After conducting the evaluation, the VA examiner documented objective findings of the current severity of the Veteran's PTSD and assigned a Global Assessment of Functioning (GAF) score of 42.

Subsequently, the November 2008 VA examiner reviewed the claims file and provided an August 2009 addendum.  The VA examiner opined that the November 2008 examination report should be null and void as a consequence of what appeared to be either conscious malingering or distortion of the facts.  He recommended that a future examiner who is unknown to the Veteran be used to review the claims file and re-interview the Veteran regarding his military history and subsequent treatment for PTSD.

The RO adhered to the recommendation and scheduled the Veteran for an updated VA examination in connection with his claim on appeal.  In November 2009, the Veteran underwent a VA mental examination with a VA examiner unfamiliar with his case.  The Veteran reported having memories of his in-service knee injury and nightmares of severe intensity several times a week.  He also reported sleeping excessively and avoiding pleasurable activities, including affectionate contact with his wife and engagement in formerly pleasing sports and recreational pursuits.  Upon retirement as a custodian due to his service-connected right knee disability, he was rehired as a lunchroom proctor.  The Veteran reported that in this new position he feared that his irritability might unintentionally harm a misbehaving student.

After conducting an in-depth interview with the Veteran and briefly with the Veteran's wife, the VA examiner discussed the Veteran's in-service knee injury, post service employment history, and recent PTSD symptoms.  The VA examiner noted that the Veteran's symptoms have increased in severity as to now appearing as moderate to severe and attributed the Veteran's depressed mood to the intrusive memories discussed above.  The Veteran was diagnosed with chronic PTSD with delayed onset and depressive disorder not otherwise specified, and assigned a GAF score of 35.  The examination report does not include specific findings as to the presence of current symptoms, such as memory loss, anxiety, panic attacks, impaired judgment, hallucination, suicidal ideations or personal hygiene and appearance, and severity of the Veteran's PTSD in accordance with the rating criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Most recently, at the January 2011 personal hearing, the Veteran testified that he has difficulty working around people.  He currently works part-time at a car dealership where he transports cars and has minimal interaction with people.  At home, he continues to yell at his wife for no reason and avoid intimate contact with her.  The Veteran's wife testified that the Veteran's mood has deteriorated and that the Veteran has memory problems, which he noted has not been addressed by any physician as a link to his service-connected PTSD.  The Veteran also noted that he currently seeks treatment for his PTSD at St. Joseph's Hospital in Paterson, New Jersey about every one to three months.

Because VA undertook to provide an examination for the claim on appeal, the Board must ensure that the examination report is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the recent testimony indicating possible worsening of the condition and because the examination reported does not include sufficient clinical findings as the existence and extent of symptoms related to PTSD as set forth in the rating criteria of Diagnostic Code 9411, another examination is necessary.  Thus, the Veteran should be scheduled for an updated VA examination which addresses the objective findings of his service-connected PTSD pursuant to the rating criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411.   

Furthermore, as noted above, the Veteran testified at the January 2011 personal hearing that he currently seeks treatment for his service-connected PTSD at a VA clinic in Paterson, New Jersey.  However, review of the claims file shows that VA outpatient treatment records from the VA Paterson community-based outpatient clinic (CBOC) have not been obtained and associated with the claims file.   

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's PTSD from the VA Paterson, New Jersey CBOC.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  Next, schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected PTSD.  Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished.  All objective findings pursuant to the rating criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 should be assessed and documented.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner must also discuss any additional symptoms, degree of social and industrial impairment, and include a Global Assessment Functioning (GAF) Scale score with an explanation of what the assigned score represents.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

